DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/AU2017/051041, filed on 09/25/2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second arrangement” and “a scraper” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim 1 and 21 are objected to because of the following informalities: 
Claim 1 recites in line 15, the limitation “a second arrangement” is suggested to be replaced with “a second screen arrangement”,
Claim 1 recites in lines 12-13, the limitation “and radially spaced from the impact mechanism the first screen arrangement being provided” is suggested to be replaced with “and radially spaced from the impact mechanism, the first screen arrangement being provided”,
Claim 21 recites in lines 1-2, the limitation “at least one of the flails” is suggested to be replaced with “at least one of the impact flails”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16-18, 20-25, 27, 36-37, 39-40 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 16, the limitation "the second screen arrangement”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recited in line 2, the limitation “the impact mechanisms” is indefinite, it is unclear if Applicant is referring the one impact mechanism recited in claim 1 or a new limitation of multiple impact mechanisms.
Claim 13 recites in lines 1-2, the limitation "at least one of the first openings”. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites in line 2, the limitation "the third screen arrangement”. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites in line 2, the limitation "the second openings”. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites in lines 2-3, the limitation "the second openings”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Allowable Subject Matter
Claims 1-14, 16-18, 20-25, 27, 36-37, 39-40 and 42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the Examiner that the art of record (i.e. the closest prior art Emmanouilidis US. Patent (2,557,865) discloses a multistage hammer mill and a residue processing system incorporating, however the prior art does neither anticipates nor renders obvious the limitations:
“…the first milling stage comprising an impact mechanism and a first screen arrangement, the impact mechanism located in the primary impact zone and arranged to impact material entering the primary impact zone and accelerate the impacted material in a radial outward direction, the impact mechanism being capable of rotating about a rotation axis, the first screen arrangement disposed circumferentially about and radially spaced from the impact mechanism the first screen arrangement being provided with a plurality of apertures through which impacted material of a first size range can pass;
the second milling stage comprising a second arrangement disposed circumferentially about and radially spaced from the first screen arrangement, the second screen arrangement being provided with a plurality of apertures through impacted material of a second size range can pass, the second size range being the same as or different to the first size range, and
one or more impact elements disposed between the first screen arrangement and the second screen arrangement.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 25, 2021

/S.O.B./Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725